Citation Nr: 0102991	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-18 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
right shoulder impairment.

ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to November 
1982.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The veteran submitted evidence directly to the Board in 
October 2000.  However, he indicated in a letter associated 
with the new evidence that he wished it to be considered 
along with the rest of the record.  The Board interprets this 
statement as a sufficient waiver of original agency 
jurisdiction.  Moreover, because the Board is granting the 
benefit sought on appeal, as discussed below, it does not 
appear that there is any prejudice to the veteran by 
immediately adjudicating this claim.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran has recurrent dislocations of his major 
shoulder.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, and no more, for a 
right shoulder impairment have been met.  38 U.S.C.A. § 1155, 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has indicated that he should be evaluated at 20 
percent for his right shoulder impairment.  The RO denied the 
claim on the basis that the veteran did not appear for his 
scheduled VA examination, which would have supplied 
contemporaneous medical evidence regarding the claim.  The RO 
reasoned that it needed the additional evidence, in light of 
the fact that the most recent evidence regarding a right 
shoulder impairment was more than three years old.  The 
veteran contended that he was unable to appear to the 
examination because of his incarceration, rather than because 
of a lack of effort.  This statement is corroborated by a 
June 1999 document, which reflects that the veteran's warden 
would not allow him to attend the examination, and that no 
transportation would be provided.  The RO believed that 
because there was no future likelihood that the veteran would 
appear for the needed examination, the claim should have been 
denied.  Now the veteran has attached contemporaneous 
evidence in connection with the claim, showing that he has a 
compensable service-connected disability.  As a preliminary 
matter, the Board is satisfied that all relevant facts have 
been properly developed, and no further assistance to the 
veteran is required pursuant to Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  The 
Board bases the assigned ratings, as far as practicable, on 
the average impairment of earning capacity in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Although regulations require that the disability be viewed in 
relation to its whole recorded history, see 38 C.F.R. §§ 4.1, 
4.2, 4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The veteran's entrance examination report reflects that his 
right arm is dominant.  He established service connection in 
May 1983 for a right shoulder impairment.  The RO assigned a 
noncompensable evaluation under Diagnostic Code 5203 for 
impairment of the clavicle or scapula.  Under 38 C.F.R. 
§ 4.31, in every instance where the schedule does not provide 
a zero percent evaluation for a Code, a zero percent shall be 
assigned when the requirements for a compensable evaluation 
are not met.  Code 5203 provides a 10 percent evaluation for 
malunion of the clavicle or scapula of the major extremity or 
nonunion of without loose movement of the dominant extremity.  
A 20 percent evaluation, the schedular maximum, is warranted 
for dislocation of, or nonunion, of with loose movement of 
the clavicle or scapula.  See 38 C.F.R. § 4.71a.

Prison records from the early and middle 1990's show that the 
veteran had some impairment of his right shoulder.  The RO 
did not place significant probative value on these records 
because of their perceived untimeliness.  The newer records 
are, indeed, more probative, and the Board will not 
extensively describe the prior records here.  Suffice it to 
say that the old records collectively showed that the veteran 
had several dislocations of his right shoulder, that 
sometimes the shoulder would pop out of its joint, and that 
he usually wore his right arm in a sling.

More importantly, according to an August 2000 medical 
consultation form, the veteran was seen for chronic 
intermittent right shoulder dislocation.  He was diagnosed 
with post dislocation of the shoulder, and he would need a 
shoulder fusion because the examiner believed that soft 
tissue station ligation would most probably fail.  In 
September 2000, the veteran complained of numbness in the 
shoulder and arm, and also of an inability to lift.  The 
examiner noted that he had seen the veteran about four months 
prior to the September 2000 examination.  At that time, he 
seemed to have posterior subluxation of the shoulder and 
there was some muscle laxity.  By September 2000, the 
veteran's shoulder popped in and out, causing considerable 
pain.  The examiner stated that he did not believe that the 
dislocation was simple, and that it was secondary to brachial 
plexus injury.  Apparently, the veteran needed a shoulder 
fusion for stabilization.

Because this evidence shows that the veteran has multiple 
dislocations of the clavicle or scapula, the Board will apply 
the 20 percent evaluation for the service-connected 
disability.  The evidence submitted directly to the Board 
shows that there is current and contemporaneous evidence of a 
compensable right shoulder impairment.  In fact, the evidence 
shows there were multiple dislocations, and as such, the 20 
percent evaluation should apply.  The Board will not apply a 
higher evaluation because the case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

The Board notes that it has considered the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a higher rating.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Subject to the rules governing the payments of monetary 
benefits, entitlement to an evaluation of 20 percent, and no 
more, for a right shoulder impairment is granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

